                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

WYLE E. COYOTE,

                      Plaintiff,                                       7:09CV5555

       vs.
                                                        MOTION FOR SUMMARY JUDGMENT
ACME, INC., SAMUEL SPADE,

                      Defendants.


       This matter is before the Court on the Motion for Summary Judgment. (Filing No. 4)
This case involves a vehicle accident. Plaintiff filed a motion to extend the deadlines (Filing No.
12) for disclosure of expert witnesses, because she had been unable to take the deposition of
Defendant Samuel Spade. Until that deposition was taken, plaintiff argued she would be unable
to designate an expert, if one was needed. Defendants opposed this motion, (Filing No. 45-1), on
the basis that plaintiff had not shown good cause for such modification of the progression order.
The magistrate judge entered a text order, stating he had reviewed the motion and briefs and
found the extension should be granted. (Filing No. 98) The magistrate judge thereafter entered a
new progression order.       (Filing No. 103)
       Defendants have filed an objection to the magistrate judge’s order. Defendants argue
they have been prejudiced by this decision, as now plaintiff gets a “free look” at their expert
disclosure and can respond accordingly.         (Filing No. 108 at p. 2) Defendant also argues that
plaintiff did not show good cause under Fed. R. Civ. P. 16(b)(4).
       The Court has reviewed the filings and finds the decision of the magistrate judge is not
contrary to law or clearly erroneous. See 28 U.S.C. § 636 (b); Fed. R. Civ. P. 72(a); Edelstein v.
Optimus Corp., No. 8:10CV61, 2012 WL 2192292, at *2 (D. Neb. June 14, 2012). Nor does the
court find any abuse of discretion. Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 714 (8th
Cir. 2008). This is plaintiff’s first request for an extension, and plaintiff only missed the
deadline by a month. The reason given, an inability to take the defendant’s deposition in time
appears to be a valid one.
         This is page 2 of the Motion.


         Lorem ipsum dolor sit amet, consectetuer adipiscing elit. Maecenas porttitor congue
massa. Fusce posuere, magna sed pulvinar ultricies, purus lectus malesuada libero, sit amet
commodo magna eros quis urna.
         Nunc viverra imperdiet enim. Fusce est. Vivamus a tellus.
Pellentesque habitant morbi tristique senectus et netus et malesuada fames ac turpis egestas.
Proin pharetra nonummy pede. Mauris et orci.


Filing no. 1
Filing 1
Docket no. 1
Doc. #1
Doc. 1
ECF No. 1
ECF 1
ECF 6 at 2
ECF 6, 2
ECF 7-1, 2
ECF 7-1 p. 2




                                                2
This is page 3 of the motion.




       Dated this 30th day of December, 2013.




                                                3
